Appeal from an order of the Supreme Court at Special Term which denied an application for a writ of habeas corpus sought on the ground that the County Court of Kings County in imposing sentence failed to comply with section 480 of the Code of Criminal Procedure. Attached to relator’s petition is an excerpt from the minutes in which appears the following: “The Court: Arraign the defendant for sentence. (The defendant was asked the usual formal questions on sentence by the Clerk of the Court).” The minutes indicate that defendant’s counsel then addressed the court as to sentence. Neither in his petition nor in his brief does relator question or explain the excerpt quoted. In People ex rel. Williams v. Murphy (6 N Y 2d 234) were involved a sentence imposed by the same court and a like reference in the minutes to “the usual formal question” upon defendant’s arraignment for sentence. Although the supportive evidence was stronger than here, the Williams case seems to us to require affirmance of the order before us. Order *759unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.